PRESS RELEASE For Immediate Release Consolidated-Tomoka Land Co. Date: October 18, 2007 Contact: Bruce W. Teeters, Sr. Vice President Phone: (386) 274-2202 Facsimile: (386) 274-1223 CONSOLIDATED TOMOKA REPORTS THIRD QUARTER EARNINGS DAYTONA BEACH, FLORIDA - Consolidated-Tomoka Land Co. (AMEX–CTO) reported net income of $2,102,564 or $.37 earnings per basic share and earnings before depreciation, amortization and deferred taxes (EBDDT) of $3,165,382 or $.55 per share for the quarter ended September 30, 2007.The comparable numbers for the third quarter of 2006 were net income of $2,384,018 or $.42 earnings per basic share and EBDDT of $5,106,075 or $.90 per share.For the nine months ended September 30, 2007, net income totaled $2,634,692 or $.46 earnings per basic share, compared with net income of $8,251,984 or $1.45 earnings per basic share in 2006.EBDDT totaled $5,119,297 or $.90 per share in 2007's first nine months, compared with $13,268,186 or $2.34 per share in 2006 for the same period. EBDDT is being provided to reflect the impact of the Company’s business strategy of investing in income properties utilizing tax deferred exchanges.This strategy generates significant amounts of depreciation and deferred taxes.The Company believes EBDDT is useful, along with net income, to understanding the Company’s operating results. William H. McMunn, president and chief executive officer stated, “The Company’s business plan is to convert undeveloped land through sales to third parties into a diversified portfolio of properties that produce predictable income.The strategy is intended, in part, to lessen the volatility of Company earnings due to significant market changes, such as the current downturn in the residential sector.The local commercial real estate market remains relatively stable.Closings during the third quarter were down compared to the prior year due to contract timing issues.Management will be focusing on closing a backlog of commercial contracts during the fourth quarter.” Consolidated-Tomoka Land Co. is a Florida-based Company primarily engaged in converting Company owned agricultural lands into a portfolio of income properties strategically located throughout the Southeast, and the development, management and sale of targeted real estate properties.Visit our website at www.consolidatedtomoka.com # # # EARNINGS NEWS RELEASE QUARTER ENDED SEPTEMBER 30, SEPTEMBER 30, 2007 2006(1) REVENUES $ 7,098,154 $ 8,557,732 NET INCOME $ 2,102,564 $ 2,384,018 BASIC & DILUTED EARNINGS PER SHARE: NET INCOME $ 0.37 $ 0.42 (1)THE THIRD QUARTER OF 2 IMPACT OF THE SAB THE ADJUSTMENT WAS CONSIDERED IMMATERIAL FOR EACH OF THE QUARTERS OF 2006. back to 8k NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, 2007 2006(1) REVENUES $ 21,157,407 $ 25,680,687 NET INCOME BEFORE DISCONTINUED OPERATIONS AND 2,634,692 8,227,601 CUMULATIVE EFFECT OF CHANGE IN ACCOUNTING PRINCIPLE DISCONTINUED OPERATIONS (NET OF INCOME TAX) 240,476 CUMULATIVE EFFECT OF CHANGE IN ACCOUNTING PRINCIPLE (NET OF INCOME TAX) (216,093 ) (2 ) NET INCOME $ 2,634,692 $ 8,251,984 BASIC AND DILUTED EARNINGS PER SHARE: NET INCOME BEFORE DISCONTINUED OPERATIONS AND CUMULATIVE EFFECT OF CHANGE IN ACCOUNTING PRINCIPLE $ 0.46 $ 1.45 DISCONTINUED OPERATIONS (NET OF INCOME TAX) $ 0.04 CUMULATIVE EFFECT OF CHANGE IN ACCOUNTING PRINCIPLE (NET OF INCOME TAX) (0.04 ) (2 ) NET INCOME $ 0.46 $ 1.45 (1 )THE FIRST NINE MONTHS OF 2 IMPACT OF THE SAB THE ADJUSTMENT WAS CONSIDERED IMMATERIAL FOR EACH OF THE QUARTERS OF 2006. (2 )THE CUMULATIVE EFFECT OF CHANGE IN ACCOUNTING PRINCIPLE REPRESENTS THE CHANGE IN ACCOUNTING FOR STOCK OPTIONS WITH THE ADOPTION OF FINANCIAL ACCOUNTING STANDARDS STATEMENT NO. 123 (REVISED 2004). back to 8k RECONCILIATION OF NET INCOME TO EARNINGS BEFORE DEPRECIATION,AMORTIZATION AND DEFERRED TAXES QUARTER ENDED SEPTEMBER 30, SEPTEMBER 30, 2007 2006(1) NET INCOME $ 2,102,564 $ 2,384,018 ADD BACK: DEPRECIATION & AMORTIZATION 616,964 613,565 DEFERRED TAXES 445,854 2,108,492 EARNINGS (LOSS) BEFORE DEPRECIATION,AMORTIZATION AND DEFERRED TAXES $ 3,165,382 $ 5,106,075 BASIC WEIGHTED AVERAGE SHARES OUTSTANDING 5,720,219 5,691,192 BASIC EBDDT PER SHARE $ 0.55 $ 0.90 NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, 2007 2006(1) NET INCOME $ 2,634,692 $ 8,251,984 ADD BACK: DEPRECIATION & AMORTIZATION 1,848,214 1,662,368 DEFERRED TAXES 636,391 3,353,834 EARNINGS BEFORE DEPRECIATION,AMORTIZATION AND DEFERRED TAXES $ 5,119,297 $ 13,268,186 BASIC WEIGHTED AVERAGE SHARES OUTSTANDING 5,713,450 5,681,060 BASIC EBDDT PER SHARE $ 0.90 $ 2.34 EBDDT - EARNINGS BEFORE DEPRECIATION, AMORTIZATION, AND DEFERRED TAXES.EBDDT IS NOT A MEASURE OF OPERATING RESULTS OR CASH FLOWS FROM OPERATING ACTIVITIES AS DEFINED BY U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.FURTHER, EBDDT IS NOT NECESSARILY INDICATIVE OF CASH AVAILABILITY TO FUND CASH NEEDS AND SHOULD NOT BE CONSIDERED AS AN ALTERNATIVE TO CASH FLOW AS A MEASURE OF LIQUIDITY.THE COMPANY BELIEVES, HOWEVER, THAT EBDDT PROVIDES RELEVANT INFORMATION ABOUT OPERATIONS AND IS USEFUL, ALONG WITH NET INCOME, FOR AN UNDERSTANDING OF THE COMPANY'S OPERATING RESULTS. EBDDT IS CALCULATED BY ADDING DEPRECIATION, AMORTIZATIONAND DEFERRED INCOME TAXES TO NET INCOME AS THEY REPRESENT NON-CASH CHARGES. (1)THE THIRD QUARTER AND FIRST NINE MONTHS OF 2 REFLECT THE QUARTERLY IMPACT OF THE SAB 108 ADJUSTMENTMADEIN THE FOURTH QUARTER OF 2006. THE ADJUSTMENT WAS CONSIDERED IMMATERIAL FOR EACH OF THE QUARTERS OF 2007. back to 8k CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, DECEMBER 31, 2007 2006 ASSETS Cash 3,233,154 738,264 Restricted Cash 1,524,347 1,185,962 Investment Securities 9,521,974 11,780,205 Notes Receivable 700,000 700,000 Land and Development Costs 16,012,716 15,058,340 Intangible Assets 4,814,186 5,103,649 Other Assets 4,949,229 5,569,605 40,755,606 40,136,025 Property, Plant & Equipment: Land, Timber and Subsurface Interests 6,267,707 3,012,623 Golf Buildings, Improvements & Equipment 11,613,112 11,442,492 Income Properties Land, Buildings & Improvements 104,820,647 104,819,695 Other Building, Equipment and Land Improvements 2,819,381 2,584,467 Total Property, Plant and Equipment 125,520,847 121,859,277 Less, Accumulated Depreciation and Amortization (9,762,392 ) (8,221,138 ) Net - Property, Plant and Equipment 115,758,455 113,638,139 TOTAL ASSETS 156,514,061 153,774,164 LIABILITIES Accounts Payable 201,235 167,378 Accrued Liabilities 8,744,896 7,749,121 Accrued Stock Based Compensation 3,597,598 5,743,773 Income Taxes Payable 419,748 Deferred Profit 563,467 Deferred Income Taxes 30,127,978 29,491,587 Notes Payable 6,872,781 7,061,531 TOTAL LIABILITIES 49,964,236 50,776,857 SHAREHOLDERS' EQUITY Common Stock 5,725,806 5,693,007 Additional Paid in Capital 5,130,574 2,630,748 Retained Earnings 96,686,473 95,650,170 Accumulated Other Comprehensive Loss (993,028 ) (976,618 ) TOTAL SHAREHOLDERS' EQUITY 106,549,825 102,997,307 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 156,514,061 153,774,164 back to 8k ### “SafeHarbor” Certain statements contained in this press release (other than statements of historical fact) are forward-looking statements.The words “believe,” “estimate,” “expect,” “intend,” “anticipate,” “will,” “could,” “may,” “should,” “plan,” “potential,” “predict,” “forecast,” “project,” and similar expressions and variations thereof identify certain of such forward-looking statements, which speak only as of the dates on which they were made.Forward-looking statements are made based upon management’s expectations and beliefs concerning future developments and their potential effect upon the Company.There can be no assurance that future developments will be in accordance with management’s expectations or that the effect of future developments on the Company will be those anticipated by management. The Company wishes to caution readers that the assumptions which form the basis for forward-looking statements with respect to or that may impact earnings for the year ended December 31, 2007, and thereafter include many factors that are beyond the Company’s ability to control or estimate precisely.These risks and uncertainties include, but are not limited to, the strength of the real estate market in the City of Daytona Beach in Volusia County, Florida; our ability to successfully execute acquisition or development strategies; any loss of key management personnel; changes in local, regional and national economic conditions affecting the real estate development business and income properties; the impact of environmental and land use regulations; the impact of competitive real estate activity; variability in quarterly results due to the unpredictable timing of land sales; the loss of any major income property tenants; and the availability of capital.Additional information concerning these and other factors that could cause actual results to differ materially from those forward-looking statements is contained from time to time in the Company’s Securities and Exchange Commission filings, including, but not limited to, the Company’s Annual Report on Form 10-K. Copies of each filing may be obtained from the Company or the SEC. While the Company periodically reassesses material trends and uncertainties affecting its results of operations and financial condition, the Company does not intend to review or revise any particular forward-looking statement referenced herein in light of future events. Disclosures in this press release regarding the Company’s current quarters financial results are preliminary and are subject to change in connection with the Company’s preparation and filing of its Form 10-Q for the quarter ended September 30, 2007.The financial information in this release reflects the Company’s preliminary results subject to completion of the quarterly review process.The final results for the quarter may differ from the preliminary results discussed above due to factors that include, but are not limited to, risks associated with final review of the results and preparation of financial statements. This release refers to certain non-GAAP financial measures.As required by the SEC, the Company has provided a reconciliation of these measures to the most directly comparable GAAP measures with this release.Non-GAAP measures as the Company has calculated them may not be comparable to similarly titled measures reported by other companies.
